DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments and remarks filed 7/6/22 are acknowledged. Claims 27, 28, 30, 34-38, 56 have been amended. Claims 65-67 have been added. Claims 1-26, 29, 31, 39-54, 57-58, and 61-62 have been canceled.  Claims 27-28, 30, 32-38, 55-56, 59-60, and 63-67 are pending and under examination. 
Withdrawn Rejections
The rejection of claims 29, 31, 57-58, and 61-62 under 35 U.S.C. 101 because the claimed invention is directed to a judicial without significantly more, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 7, page 3 of the previous Office action.
The rejection of claims 29, 31, 57-58, and 61-62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 9, page 8 of the previous Office action.
The rejection of claims 27, 28, 33-38, 55, and 56 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Niewczas et al. (US Patent Application Publication 2011/0281758 A1, published November 17, 2011), is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 9 of the previous Office action.
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 65-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims are drawn to a method of detecting a kidney disease or a causative condition thereof in a patient suspected of having a kidney disease or a causative condition thereof, the kidney disease or the causative condition thereof being selected from the group consisting of Lupus, HIV, AIDS, hepatitis B, hepatitis C, pyelonephritis, polycystic kidney disease, congenital defects, exposure to toxins, overuse of nonsteroidal anti-inflammatory drugs, acute renal failure, chronic kidney failure, hypertension, and diabetes, said method comprising: measuring levels of biomarkers in a test sample obtained from the patient by contacting said test sample with capture antibodies to the biomarkers, wherein the biomarkers comprise FABP5, and one or more of TNF RI, CHGA, TNF RII, S100A4, E-Cadherin, TIMP1, and combinations thereof, and comparing said levels of the biomarkers to detection cut-off levels, wherein said levels below said detection cut-off levels are indicative of the kidney disease or the causative condition thereof.
The claim(s) recite(s) comparing said levels of the biomarkers to detection cut-off levels, wherein said levels below said detection cut-off levels are indicative of the kidney disease or the causative condition thereof.  The limitation of comparing, under their broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the comparing step describes a naturally occurring relationship between FABP5, and one or more of TNF RI, CHGA, TNF RII, S100A4, E-cadherin, TIMP1, and combinations thereof and Lupus, HIV, AIDS, hepatitis B, hepatitis C, pyelonephritis, polycystic kidney disease, congenital defects, exposure to toxins, overuse of nonsteroidal anti-inflammatory drugs, acute renal failure, chronic kidney failure, hypertension, and diabetes, or causative condition thereof, and thus is also considered to recite a law of nature. Accordingly, the claim recites a judicial exception (both an abstract idea and a law of nature).
This judicial exception is not integrated into a practical application. The claim(s) does/do
not include additional elements that are sufficient to amount to significantly more than the
judicial exception. A claim that focuses on the use of a judicial exception must also include
additional elements or steps to show that the inventor has practically applied, or added
something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding
steps to a natural biological process or an abstract idea that only recite well-understood, routine,
conventional activity previously engaged in by researchers in the field would not be sufficient.
See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following
laboratory techniques as well-understood, routine, conventional activity in the life science arts
when they are claimed in a merely generic manner (e.g., at a high level of generality) or as
insignificant extra-solution activity. Determining the level of a biomarker in a biological sample
by any means has been determined as one of the well-understood, routine, conventional
activity: see Mayo, 566 U.S. at 79,101 USPQé2d at 1968; Cleveland Clinic Foundation v. True
Health Diagnostics, LLC, 859 F.3d 1352, 1362,123 USPQ2d 1081,1088 (Fed.Cir. 2017). The claims recite the additional elements of measuring levels of biomarkers in a test sample. The
claims do not recite any particular assay for determining the levels of the biomarkers. Thus, the
claims are generic for this step and encompass any detection format. This is acknowledged by
the instant specification, which states,
"Suitable multiplexing methods include array based binding assays using patterned arrays of immobilized antibodies directed against the biomarkers of interest. Various approaches for conducting multiplexed assays have been described (See e.g., US 20040022677; US 20050052646; US 20030207290; US 20030113713; US 20050142033; and US 20040189311, each of which is incorporated herein by reference in their entireties. One approach to multiplexing binding assays involves the use of patterned arrays of binding reagents, e.g., U.S. Pat. Nos. 5,807,522 and 6,110,426; Delehanty J-B., Printing functional protein microarrays using piezoelectric capillaries, Methods Mol. Bio. (2004) 264: 135-44; Lue R Y et al., Site-specific immobilization of biotinylated proteins for protein microarray analysis, Methods Mol. Biol. (2004) 264: 85-100; Lovett, Toxicogenomics: Toxicologists Brace for Genomics Revolution, Science (2000) 289: 536-537; Berns A, Cancer Gene expression in diagnosis, nature (2000), 403, 491-92; Walt, Molecular Biology: Bead-based Fiber-Optic Arrays, Science (2000) 287: 451-52 for more details). Another approach involves the use of binding reagents coated on beads that can be individually identified and interrogated. See e.g., WO 9926067, which describes the use of magnetic particles that vary in size to assay multiple analytes; particles belonging to different distinct size ranges are used to assay different analytes. The particles are designed to be distinguished and individually interrogated by flow cytometry. Vignali has described a multiplex binding assay in which 64 different bead sets of microparticles are employed, each having a uniform and distinct proportion of two dyes (Vignali, D. A A, "Multiplexed Particle-Based Flow Cytometric Assays" J. ImmunoL Meth. (2000) 243: 243-55). A similar approach involving a set of 15 different beads of differing size and fluorescence has been disclosed as useful for simultaneous typing of multiple pneumococcal serotypes (Park, M. K et al., "A Latex Bead-Based Flow Cytometric Immunoassay Capable of Simultaneous Typing of Multiple Pneumococcal Serotypes (Multibead Assay)" Clin. Diag. Lab ImmunoL (2000) 7: 486-489). Bishop, J E et al. have described a multiplex sandwich assay for simultaneous quantification of six human cytokines (Bishop, L E. et al., "Simultaneous Quantification of Six Human Cytokines in a Single Sample Using Microparticle-based Flow Cytometric Technology," Clin. Chem (1999) 45:1693-1694).”

Therefore, the additional feature of measuring the biomarkers using any known assay does not ensure that the claims amount to significantly more than the natural principle itself. Furthermore, comparing the biomarker level to detection cut-off levels is not a practical application of the judicial exception, as this step is also a routine and conventional step typically taken by those when measuring biomarkers.  Therefore, the additional feature of measuring levels of biomarkers in a test sample and comparing said levels of the biomarkers to detection cut-off levels does not ensure that the claims amount to significantly more than the natural principle itself. The claims use conventional means to observe a judicial exception and the additional limitations do not integrate the recited judicial exception into a practical application. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability. The claim is therefore directed to the judicial exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of detecting the biomarkers in a test sample and comparing said levels of the biomarkers to detection cut-off levels do not
require any particular application of the recited comparing and assigning steps and is at best the
equivalent of adding the words “apply it” to the judicial exceptions. Mere instructions to apply an
exception cannot provide an inventive concept. Additionally, simply appending well-understood,
routine, conventional activities previously known to the industry, specified at a high level of
generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a
generic computer to perform generic computer functions that are well-understood, routine and
conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at
225, 110 USPQ2d at 1984, is not enough to qualify as "significantly more” when recited in a
claim with a judicial exception. Therefore, the claims are not patent eligible.
Claim Status

Claims 27-28, 30, 32-38, 55-56, 59-60, and 63-64 are allowed.
Claims 65-67 are rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646             


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646